DETAILED ACTION
Claims 1-23 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, line 17-18, claim 10, lines 18-19, claim 18, lines 16-17 recite “modifying the corresponding first probability with a third probability different from the applied second probability.” Claims 1, 10, and 18 recite modifying the first probability of the one or more second product specifiers with a second probability in response to determining that one of the second product specifiers matches one of agricultural input identifiers, and modifying corresponding the corresponding first probability with a  third probability is in response to determining that the second product specifiers do not match one of the agricultural input identifiers.  It is not clear whether “the applied second probability” refers to “a second probability” that is used to modify the first probability in response to determining that one of the second product specifiers matches one of agricultural input identifiers. It is not clear that such a second probability exists in the claim as recited since modifying a first probability with a third probability is in response to determining that the second product identifiers do not match one of the agricultural input identifiers. When the second product specifiers do not match one of the agricultural input identifiers, there would not be one of the second product specifiers that match one of the agricultural input identifiers. 

Appropriate corrections are required. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 2A, prong one: whether the claim recites a Judicial Exception? Yes
Independent claim 1 recites receiving vehicle activity data, generating a plurality of second product specifiers, calculating a first probability for each of the second product specifiers using a minimum cost edit-distance transformation, in response to determining that one of the second product specifiers matches one of agricultural input identifiers for a manufacturer associated with the portion of the first product specifier are in a variety database, modifying the first probability of the one of the second product specifiers with a second probability, in response to determining that the second product specifiers do not match one of the agricultural input identifiers for the manufacturer associated with the portion of the first product specifier in the variety database, modifying the corresponding first probability with a third probability different from the applied second probability and selecting one of a geographic probability or a field document probability to be the third probability, comparing each of the modified first probabilities with a threshold, and associating the one of the second product specifiers associated with the highest one of the modified first probabilities that satisfies the threshold with the vehicle location.  Independent claims 10 and 18 recite similar limitations.
The limitations of generating a plurality of second product specifier, calculating a first probability modifying the first probability of the one of the second product specifiers with a second probability, modifying the first probability with a third probability, selecting one of a geographic probability or a field document probability to be the third probability, comparing each of the modified first probabilities, and associating one of the second product specifiers, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor coupled to a non-transitory computer readable medium,” “a non-transitory computer readable medium,” and “a non-transitory tangible computer readable medium comprising instructions” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the “processor” and “computer readable medium” language, “generating,” “calculating,” “modifying,” “selecting,” “comparing,” and “associating” in the context of these claims encompasses a person manually generating the second product specifier, calculating a first probability, modifying the first probability, selecting one of a geographic probability or a field document probability to be the third probability, comparing the modified first probability, and associating the second product specifier.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Step 2A, prong two: whether the judicial exception is integrated into a practical application? No.
The claims as a whole do not integrate the recited judicial exception into a practical application. Claims 1, 10, and 18 recite receiving vehicle activity data. This is insignificant extra-solution activity of mere data gathering. Claim 1 recites a vehicle including a user interface for entry of a first product specifier and a positioning system to determine vehicle location. This element is recited as merely a tool to perform an existing process, as the vehicle is recited in its ordinary capacity for tasks such as entry of product specifier and determining a vehicle location. Claim 1 recites a processor coupled to a non-transitory computer readable medium, claim 10 recites a non-transitory computer readable medium comprising a product disambiguator comprising a formatter and normalizer, claim 18 recites a non-transitory tangible computer readable medium comprising instructions. The processor, non-transitory computer readable medium, product disambiguator comprising formatter and normalizer, and non-transitory tangible computer readable medium comprising instructions are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole, including these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Step 2B: evaluate whether the claim provides an inventive concept? No.
The claims do not include additional elements that elements individually and in combination, are sufficient to amount to significantly more than the judicial exception.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving vehicle activity data amounts to insignificant extra-solution activities of data gathering.  Receiving vehicle activity data (i.e., receiving data) is a well understood, routine, and conventional activity, as similarly found by the court in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The additional elements of a vehicle including a user interface for entry of a first product specifier and a positioning system to determine vehicle location are recited as merely a tool to perform an existing process, as the vehicle is recited in its ordinary capacity for tasks such as entry of product specifier and determining a vehicle location. The additional elements of processor, product disambiguator comprising a formatter and a normalizer, and computer readable medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent claims: 
Dependent claims 2, 11, and 19 recite conditions for setting the second probability to specific values.  Claims 2, 11, and 19 fall within the “Mental Processes” grouping of abstract ideas as a person may manually set the probability based on the conditions recited in claims 2, 11, and 19. The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claims 3, 12, and 20 recite determining at least one of the geographic probability or the field documentation probability.  Claims 3, 12, and 20 fall within the “Mental Processes” grouping of abstract ideas as a person may manually determine a geographic probability or a field documentation probability. The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claims 4, 5, 7, 13, 14, 16, 21 and 22 recite characteristic of the probability that is determined and characteristic of the minimum cost edit-distance transformation.  Claims 4, 5, 7, 13, 14, 16, 21 and 22 fall within the “Mental Processes” grouping of abstract ideas as they describe characteristics of probabilities that a person can manually determine and calculate. The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claims 6 and 15 recite generating the second product specifier based on the first product specifier and one of a plurality of formats defined by a format associated with the manufacture.  Claims 6 and 15 fall within the “Mental Processes” grouping of abstract ideas as a person may manually generate the second product specifier based on the first product specifier and a format. The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claims 8 and 17 recite characteristic of the second product identifier.  Claims 8 and 17 fall within the “Mental Processes” grouping of abstract ideas as they describe characteristics of data that a person can manually generate. The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 9 recite transmitting the second product specifier and in response to receiving the second product specifier and a confirmation input by a user, the vehicle is to automatically modify a dispersal rate.  Claim 9 falls the “Mental Processes” grouping of abstract ideas as a person can manually causing the vehicle to modify a dispersal rate upon receiving the second product specifier, by a confirmation input by a user.  Transmitting the second product specifier is an insignificant extra-solution of data output, and it is a well understood, routine, and conventional activity, as similarly found by the court in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The claim as a whole does not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Dependent claim 23 recite generating each of the second product specifiers based on the first product specifier and one of a plurality of formats defined by a format the manufacture stored in the variety database, and additional detail of the minimum cost edit-distance transformation. Claim 23 falls within the “Mental Processes” grouping of abstract ideas as it describes characteristics of data that a person can manually generate and calculate. The claim as a whole does not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Response to Arguments
Rejection of claims under §101: 
Applicant argued that claim 1 does not merely set forth a mental process, claim 1 includes a specific computer-driven method. Applicant argued the minimum cost edit-distance transformation is a specific, matrix-based computer driven algorithm, an example of minimum cost edit-distance transformation is described by equations 1-5.  Applicant argued that claim 1 is a practical application.
Applicant’s arguments have been fully considered, and Examiner respectfully disagrees. First, Examiner disagrees with Applicant’s assertion that a minimum cost edit-distance transformation includes equation 1-5, as Applicant’s specification does not define equations 1-5 to be a minimum cost edit-distance transformation, and it is not clear that the equations and operations described in paragraphs [0036]-[0038] are all part of the minimum cost edit-distance transformation.  If minimum cost-edit distance transformation is to be interpreted as being performed by equations 1-5, then calculating minimum cost edit-distance covers mathematical relationships and falls within the “Mathematical Concept” grouping of abstract ideas. Further, paragraphs [0037] and [0038] disclose iterating across rows and columns of a matrix and choosing an operation using a max operation (equation (1)) of values that are determined using a multiplication operation (equations (2)-(5)).   The limitation of calculating, with a processor, a first probability for each of the second product specifier using a minimum cost edit-distance transformation falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind. Scientists and engineers can iterate through rows and columns of a matrix and perform max operation of values that are calculated using multiplication operation.
Examiner disagrees that claim 1 recites a practical application of the mental process.  The steps recited in claim 1 encompasses a person manually performing the recited steps. Claim 1 is distinguishable from Ex parte MARIA BELLA. As per MPEP 2106.05(b), the relevant factors considered when determining whether a machine recited in a claim provides significantly more, are 1) the particularity or generality of the elements of the machine or apparatus, 2) whether the machine or apparatus implements the steps of the method; and 3) whether its involvement is extra-solution activity or field of use. Here, the vehicle is recited as including a user interface and a positioning system, which are generic components. The vehicle is recited as a tool to perform an existing process, as the vehicle is operating in its ordinary capacity for receiving user interface entry of a first product specifier and determining a vehicle location.  Further, the vehicle does not implement the steps of the method. Claim 1 recites receiving vehicle data from the recited vehicle, receiving data is insignificant extra-solution activity of data gathering, and the recited vehicle is a generic machinery that provides the vehicle activity data. 
Claim 1 is distinguishable from Diamond v. Diehr.  Diehr did not merely recite calculating a cure time using the Arrhenius equation in a rubber molding process, Diehr recited specific limitations that act in concert to transform raw, uncured rubber into cured molded rubber. MPEP 2106.05(h).  In contrast, claim 1 recites steps that can be performed by a person and generic computer components.

Applicant argued that claim 9 further cements the use of a particular machine and further integrates the alleged abstract idea into a practical application. Applicant argued that the limitations of claim 9 are not insignificant extra solution activity and are not directed to a mental process 
Examiner respectfully disagrees. Claim 9 disclose transmitting the second product specifier and in response to receiving the second product specifier and a confirmation input by a user, the vehicle is to automatically modify a dispersal rate. Transmitting the second product specifier is an insignificant extra-solution of data output and a person can manually cause the vehicle to modify a dispersal rate upon receiving the second product specifier, by a confirmation input by a user.  Claim 9 is distinguishable from Diehr  in that the vehicle modifies the dispersal rate in response to a confirmation input by a user, which is a manual operation by a person. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121